Citation Nr: 0126887	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  97-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

2.  Entitlement to service connection for residuals of head 
injury, including "passing out type" seizures and low blood 
pressure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's March 1993 rating decision which denied 
an application to reopen a claim for service connection for a 
heart disorder (finding that no new and material evidence had 
been submitted) and denied service connection for residuals 
of a head injury (the veteran later claimed head injury 
residuals included "passing out type" seizures and low blood 
pressure).


FINDINGS OF FACT

1.  An unappealed March 1991 RO decision denied service 
connection for a heart disorder.  Evidence submitted since 
then is cumulative or redundant, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a heart 
disorder.

2.  The veteran did not sustain a head injury in service and 
does not have residuals of a claimed service head injury.  
Any current disorders manifested by "passing out type" 
seizures and low blood pressure began many years after 
service and are unrelated to service.





CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a heart disorder, 
and the March 1991 RO decision which denied such claim is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).

2.  Claimed residuals of a head injury, including "passing 
out type" seizures and low blood pressure, were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service in the Army from February 1970 
to March 1972.

The report of a February 1970 medical examination for entry 
into service is negative for any pertinent abnormality.  On 
an accompanying medical history form, the veteran checked 
"yes" for a history of "frequent or severe headaches," and 
the reviewing examiner noted this referred to minor headaches 
that were not considered disabling.

Service medical records reflect that the veteran was seen in 
February 1970 for dysmenorrhea, and on a number of occasions 
in March 1970 through September 1970 for intermittent pain in 
the abdomen, low back, right side, right flank, and right 
costovertebral angle.  Various digestive, urinary, and 
gynecological causes of the pain were considered, but no 
clear diagnosis was stated.  An intravenous pyelogram showed 
evidence of a double collecting system, with two ureters, on 
the right side.  A medical record in August 1970 notes a 
diagnosis of syncope.  Subsequent records from August 1970 
show the veteran had a number of complaints such as a cold, 
chills, dizziness, and pain in the right side of the abdomen.

In January 1971, the veteran was seen for an upper 
respiratory infection.  In March 1971, she had a sebaceous 
cyst removed from her scalp.  In March and April 1971, she 
was seen for menstrual pain and abdominal cramps.  In August 
1971, she was seen for lower abdominal cramping, which was 
diagnosed as pelvic inflammatory disease.  In September 1971, 
she was seen for left-sided headaches of unknown etiology, 
thought to probably be tension headaches.  Neurological 
examination was normal.  In November 1971, she was found to 
be pregnant, thought to be in the second or third month of 
pregnancy.

The veteran received a service separation examination in 
February 1972.  She was noted to be 21 weeks pregnant.  Her 
blood pressure was 110/80.  On clinical evaluation, the 
heart, vascular system, head, and neurological system were 
normal.  On an accompanying medical history report, the 
veteran checked "yes" for a history of a number of 
conditions, including frequent or severe headaches, dizziness 
or fainting, and high or low blood pressure.  She checked 
"no" for a history of heart trouble, head injury, and 
periods of unconsciousness.

In March 1972, the veteran received inpatient treatment for 
acute pyelonephritis.  During the hospitalization, she 
developed a fever, and reported a stiff neck and a headache.  
A spinal tap was performed, and the results were negative.  
The veteran developed vertigo that was present at rest and 
with motion.  One of the antibiotics she was taking was 
discontinued, and she had no more vertigo.  She was 
discharged with instructions for one week of bedrest and 
completion of a course of antibiotics.  

The veteran was separated from service later in March 1972.

The veteran's claims file contains records of post-service 
medical treatment.  She was seen in August 1972, when she was 
18 weeks post partum, reporting lower abdominal pain, 
constipation, and hemorrhoids.  The examiner found 
hemorrhoids and non-specific vaginitis.  

In November 1972, the veteran filed a claim for service 
connection for a recurrent kidney infection.

On VA medical examination in January 1973, the veteran 
reported that she had been treated for a kidney infection 
during service in March 1972, and again after service in July 
1972.  The January 1973 examination showed blood pressure of 
110/66, 116/60, and 110/74.  Other findings of the heart and 
vascular system were also normal, as were findings as to the 
head and neurological system.  

In a March 1973 rating decision, the RO established service 
connection for recurrent urinary tract infection and for a 
postoperative scar on the scalp from removal of a sebaceous 
cyst.

The veteran was seen on a number of occasions in 1973 and 
1974 for hemorrhoids and pelvic area pain.  In May 1973, she 
had an ear, nose, and throat (ENT) consultation for pain with 
chewing.  The examiner's impression was myofascial pain 
disorder.  In August 1973, she was seen two or three weeks 
after having been in a motor vehicle accident.  She reported 
pain in the neck and eye, and dizziness.  One examiner 
recorded an impression of neck muscle strain.  In a neurology 
consultation in September 1973, she reported that, in the 
accident, her head had hit the headrest, but that she had not 
lost consciousness.  The examiner found no evidence of 
neurologic impingement.  In October 1973 and December 1973, 
she reported spells of dizziness and faintness, without 
syncope.  In January 1974, she was seen for headaches and 
sinusitis.  In July 1974, she reported headaches and pain 
behind the right eye.  In July 1974, her blood pressure was 
reported as 120/70.  In October 1974, she was seen for 
cervical spine pain.

The veteran reported ongoing neck, bilateral shoulder, and 
bilateral upper extremity pain in April, May, and June 1975.  
In June 1975, the examiner attributed the symptoms to 
cervical strain from the August 1973 motor vehicle accident.  
Treatment notes reflect that she gave birth to her second 
child in July 1975.  She was seen for chest pain in August 
1975, and the examiner diagnosed costochondritis.  She was 
also seen in August 1975 for ongoing right upper extremity 
pain.

In September 1975, the veteran filed a claim for service 
connection for multiple conditions.

In an October 1975 rating decision, the RO granted service 
connection for hemorrhoids.  The RO denied service connection 
for cervical strain, due to automobile accident, manifested 
by right arm and hand pain, and denied service connection for 
nervousness with dizzy spells.

A May 1977 statement from the Army Hospital in Fort Knox, 
Kentucky indicates that the veteran was seen at the neurology 
service, the obstetrics-gynecology (OB-GYN) clinic, and the 
ENT clinic on various dates from 1975 to 1977.

On VA examination in April 1984, the veteran reported low 
blood pressure; ringing in the ears, especially the left; 
diminished hearing in the left ear; numbness and pain in the 
legs and arms; and pain in the lower abdomen with bowel 
movements.  Proctosigmoidoscopy revealed a few internal 
hemorrhoids.  

X-rays taken at a VA facility in January 1987 showed a 
healing fracture of the right fifth distal metacarpal.  VA 
outpatient treatment notes from March 1989 reflect that the 
veteran reported a history of a seizure disorder, with no 
seizures in fourteen years.  She reported that she had pain 
in her neck and arms that had been present for three weeks.  
The examiner's impression was cervical strain, rule out disc 
disorder.  She was seen in April 1990 for what the examiner 
described as multiple somatic complaints that the veteran 
dated back to the summer of 1989, when she had received a 
shock from an electrical current.  She reported diminished 
vision, headache, ear pain, tinnitus, dizziness, nausea, and 
vertigo.  In August 1990, the veteran underwent surgery to 
repair a round window perilymphatic fistula in her right ear.  
It was noted she was status post electric shock in June 1989 
and had been having intermittent vertigo and other symptoms.

In September 1990, the veteran filed a claim for non-service-
connected pension.  She reported that, in 1972, she had 
incurred kidney or bladder disorders, paralysis of the right 
side of the body, and a heart murmur, and had undergone a 
spinal tap.  She indicated that she had sustained whiplash 
and neurological injuries in an automobile accident in 1973.  
She stated that in June 1989 she received an electrical shock 
from a utility company transformer box, and she asserted she 
had numerous problems from that incident, such as 
neurological damage, problems with her eyes, ears, head, 
throat, hands, legs, heart, and kidneys, with symptoms 
including nausea, headaches, pressure in her head, and loss 
of balance and equilibrium.

On VA medical examination in December 1990, the veteran 
reported that she had received an electrical shock in June 
1989.  She reported that she had problems with her hearing, 
vision, and senses of touch, taste, and smell.  She reported 
memory loss, and weakness in her upper and lower extremities.  
She reported vertigo, tinnitus, headaches, and nausea.  She 
reported kidney problems, pains in her heart, and rectal 
bleeding.  She reported a history of syncopal episodes in 
1970 and 1975.  The examiner did not find any disorders of 
the head, face, or neck.  The veteran's blood pressure was 
140/86, 130/80, and 134/82.  On a December 1990 VA 
neurological examination, the veteran had numerous 
complaints, but findings were considered normal and the 
examiner concluded that there was no evidence of a 
neurological problem or disease.  On a December 1990 
psychiatric examination for the VA, the veteran had numerous 
physical and mental complaints which she alleged were due to 
an electrical shock on a utility box, and she apparently was 
suing the utility company.  It was noted that she complained 
about almost every system of her body, including the head, 
heart, etc.  The doctor commented that it was difficult to 
separate fact from delusion in the veteran's story, and that 
if she did indeed did get an electrical shock it was 
seriously doubted it could have done all the things alleged 
without more overt physical signs.  Following a psychiatric 
examination, the diagnoses were schizophrenic disorder with 
obsessive compulsive features, and hysterical 
hypochondriasis.  At a VA cardiovascular consultation in 
January 1991, it was noted the veteran had cardiac complaints 
including chest pain which were part of a constellation of 
multisystem complaints which the veteran attributed to an 
electrical shock injury in June 1989.  Objective clinical 
findings of the heart and an EKG were normal.

In a March 1991 rating decision, the RO denied service 
connection for a nervous condition, loss of consciousness, a 
heart condition, and a respiratory condition.  The RO also 
denied increased ratings for service-connected disabilities, 
and denied entitlement to non-service-connected pension.  The 
veteran did not appeal the denial of service connection for a 
heart condition.

VA outpatient treatment notes dated in 1991 and 1992 reflect 
the veteran's reports of intermittent pain in her head and 
heart since receiving an electric shock in June 1989.  She 
reported having had an episode of palpitations, chest pain, 
and syncope in March 1991.  Notes from May 1991 indicate that 
testing had revealed no significant cardiac pathology.  She 
received ongoing treatment with medication for chronic 
vertigo and for gastroesophageal reflux.  Neurological 
examination showed normal neurological functioning.  Several 
examiners listed impressions of somatoform disorder.  In 
January 1992, she had surgery to excise a rectal polyp and a 
cecal polyp.

In a July 1991 statement, the veteran asserted that during 
service she had been treated for urinary tract infection, 
infection and scarring of the kidneys, paralysis, stroke on 
the right side of the body, a heart condition, loss of 
consciousness for at least thirty days, and a postoperative 
scar on the scalp.

The veteran submitted an insurance form dated in July 1991.  
On that form, she indicated that she was not able to work 
because of a condition that had been present since 1989, that 
was manifested by dizziness, headaches, nausea, vomiting, 
loss of balance, loss of grip strength in the hands, loss of 
strength in the legs, hearing loss, vision loss, heart 
problems, and neurological problems.  A physician indicated 
that the veteran had a rupture of the round window of the 
right ear, and encephalopathy due to electric shock.

In September 1991, the veteran had a hearing at the RO, in 
support of her claim for non-service-connected pension.  She 
reported that she had shortness of breath, vertigo, heart 
trouble, chest pain, vision problems, memory problems, and 
syncopal episodes.  She reported that she could not work 
because of her disabilities.

In January 1992, the Social Security Administration (SSA) 
found that the veteran was disabled for purposes of receiving 
SSA disability benefits.  The SSA decision notes the veteran 
had numerous physical and mental complaints which she related 
to an electrical shock in 1989, a number of physical studies 
were normal, and psychiatric evaluation showed a 
schizophrenic disorder as well as a somatoform disorder.

On VA medical examination in November 1992, the veteran 
reported that she had had a stroke during service, in 1972.  
She reported that she had had paralysis of the right side of 
her body at that time.  She reported that she had recovered 
from the stroke.  She reported that she sustained an 
electrical shock in June 1989.  She reported a history of a 
perilymph fistula, cecal polyp, and hemorrhoids.  She 
reported that she currently had intermittent symptoms of 
dizziness, weakness, tinnitus, and nausea.  She reported that 
she had fainting spells, and that she had begun to have 
fainting spells while she was in service.  On VA examination, 
her head appeared normal.  Her blood pressure was 110/80.  
Neurological examination was normal, except that grip 
strength was weaker on the right than on the left.  The 
examiner indicated that most of the veteran's complaints of 
dizziness, weakness, nausea, and fainting spells could be 
related to the perilymph fistula in her right ear.  On mental 
health examination, the examiner concluded that the veteran 
had a schizophrenic disorder, with hysterical 
hypochondriasis.

In a January 1993 rating decision, the RO granted non-
service-connected pension.  

In a February 1993 statement, the indicated that she wished 
to reopen her claim for service connection for a heart 
disability, and that she wished to claim service connection 
for residuals of a head injury causing "passing out type" 
seizures and low blood pressure.  The veteran asserted that 
these problems began when she was in service, and had 
recurred after she sustained an electric shock after service. 

Private medical records dated from 1993 to 2000 show 
treatment for numerous problems such as vestibular 
dysfunction, vertigo, syncopal episodes, headaches, chest 
pain, vision problems, urinary problems, sinusitis, a 
psychological disorder, hemorrhoids and other digestive 
system disorders, a benign cyst in the breast, fibroids, and 
skin discomfort.

In a March 1993 rating decision, the RO denied service 
connection for a head injury, and found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a heart disorder.

In a June 1993 statement, the veteran wrote that, during her 
service, she had been in a coma for 30 to 45 days.  She 
reported that the coma had been due to a stroke during 
service, and had caused disabilities including impairment of 
concentration and mental functioning, kidney failure, stomach 
problems, paralysis of the right side of the body, heart 
damage, a spinal disorder, hemorrhoids, high blood pressure, 
and a high temperature.  She indicated that she had 
subsequently had a decrease in blood pressure.  In a July 
1993 statement, she wrote that she was still seeking service 
connection for a heart condition and residuals of a head 
injury.

In a September 1993 statement, the veteran wrote that she had 
sustained a head injury during service.  She reported that 
she had passed out on three occasions, and had been taken to 
the hospital on two occasions.  She wrote that, on passing 
out, she had fallen and hit the back of her head on a hard 
tile floor.

On VA medical examination in January 1997, the veteran 
reported that, beginning in 1970 or 1971, she had experienced 
difficulty breathing, tinnitus, lightheadedness, and syncopal 
episodes.  She reported a seven or eight year history of pain 
and pressure in her chest.  The examiner found no evidence of 
head trauma.  The veteran's blood pressure was 120/80, which 
the examiner described as within normal range.  Heart sounds 
showed a regular rhythm, with no murmur or gallop.  The 
examiner noted that the veteran's cardiac complaints had been 
worked up in the past, with negative results, and that the 
current examination did not show any change.  A January 1998 
Thallium scintigraphy study was negative for a heart 
disorder. 

In a November 1997 rating decision, the RO denied service 
connection for residuals of stroke, stomach problems with 
reflux, paralysis of the right side of the body, high blood 
pressure, and high temperature.  The RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a kidney condition, a spinal 
condition, a psychiatric condition, a reproductive system 
disorder, headaches, syncopal episodes, and breathing 
problems.

In a September 2000 statement, Dr. Michael C. Holliman noted 
the veteran was being treated for low back and neck symptoms, 
dizziness, headaches, and skin symptoms.

In a September 2000 statement, Dr. Jeffery N. Hoover, related 
that the veteran had episodes of near syncompe since she was 
in the military and had been subsequently diagnosed and 
treated for orthostatic hypotesnion and central 
vestibulopathy.

At a September 2000 hearing at the RO, the veteran reported 
that head injuries occurred on two occasions during service, 
and that each time she passed out, fell, and hit her head on 
the floor.  She said she was not actually treated for head 
trauma in service, but she believed her various physical 
problems, such as syncopal episodes and fluctuations of her 
blood pressure, were due to a service head injury.  With 
regard to a heart condition, the veteran acknowledged that 
medical tests had been normal, although she felt she could 
have a heart condition due to service.

The Board hearing scheduled for August 2001 was canceled by 
the veteran.



Analysis

The claims file shows that through its discussions in 
correspondence, rating decisions, the statement of the case, 
and supplemental statements of the case, the RO has notified 
the veteran of the evidence needed to substantiate her 
claims.  The RO has obtained relevant medical records and VA 
examinations have been performed, although there is no 
obligation to provide an examination on the application to 
reopen a claim for service connection.  The Board finds that 
the notice and duty to assist requirements of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 66 Fed.Reg.45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease and 
epilepsy, which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Heart Disorder

The RO denied service connection for a heart disorder in a 
March 1991 decision.  Since that decision was not appealed, 
it is considered final, with the exception that the claim may 
be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet.App. 140 
(1991).  During the time applicable to this case, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the March 1991 RO 
decision included service and post-service medical records 
which showed no heart disorder during or after service.  In 
statements the veteran alleged she had such condition and it 
was due to service.  

Evidence received since the March 1991 RO decision includes 
more recent  medical records which continue to show the 
veteran does not have an organic heart disorder; studies for 
heart disease have been negative.  This additional medical 
evidence consists of cumulative information; it is not new 
evidence.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  It is also not material evidence, as it 
does not show the current presence of a heart disorder, let 
alone link it to service; it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection.  38 C.F.R. § 3.156.  The 
additional statements for the veteran since the March 1991 RO 
decision are repetitious, not new evidence.  38 C.F.R. 
§ 3.156; Vargas-Gonzalez, supra.  Such statements are also 
not material evidence since, as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board concludes that new and material evidence has not 
been submitted since the final March 1991 RO decision, and 
thus the claim for service connection for a heart disorder is 
not reopened.

Residuals of a Head Injury

The veteran claims service connection for residuals of a head 
injury, including "passing out type" seizures and low blood 
pressure.  She alleges she had head injuries in service, even 
though she was not specifically treated for head trauma, and 
that such led to other medical problems.

The service medical records from the veteran's 1970-1972 
active duty show no head injury or findings of residuals of 
any head injury.  While the veteran had an episode of syncope 
in service, a chronic related disorder (including "passing 
out type" seizures) is not shown in service.  There is no 
evidence of low blood pressure in service.  On the 1972 
service separation examination, all pertinent systems were 
normal, including the head, neurological system, and 
cardiovascular system (including blood pressure), and on a 
medical history form the veteran denied a history of a head 
injury.  There is no evidence of a seizure disorder within 
the year after service as required for a presumption of 
service connection.  There is evidence of a head injury in a 
motor vehicle accident after service in 1973, and the veteran 
has reported some kind of head damage (along with numerous 
other problems) from an electrical shock injury in 1989.  

In a 2000 statement, Dr. Hoover related that the veteran had 
episodes of near syncope since she was in service and was 
subsequently diagnosed and treated for orthostatic 
hypotension and central vestibulopathy.  The doctor's 
statement that the veteran has had near syncope since service 
appears to be based on an inaccurate history provided by the 
veteran, and thus the medical statement has no probative 
value.  See Reonal v. Brown, 5 Vet.App. 458 (1993).  

The weight of the credible medical evidence shows no chronic 
disorder of "passing out type" seizures and low blood 
pressure until many years after service, if at all, and there 
is no medical linkage between any such disorders and service 
(including an alleged service head injury which is shown not 
to have occurred).  The Board concludes that claimed 
residuals of a head injury, including "passing out type" 
seizures and low blood pressure, were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).







ORDER

The application to reopen a claim for service connection for 
a heart disorder is denied.

Service connection for residuals of head injury, including 
"passing out type" seizures and low blood pressure, is 
denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

